Citation Nr: 0906212	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-24 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.  

2.  Entitlement to service connection for a right eye 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to June 
1958, from November 1961 to May 1980, and from February 1983 
to May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for an eye disability.  
The Veteran testified before the Board in June 2007.  The 
Board remanded this claim for further development in December 
2007 and July 2008.  


FINDINGS OF FACT

1.  The Veteran's left eye disability was aggravated by 
active service.  

2.  The Veteran does not have a right eye disability that is 
causally or etiologically related to service.   


CONCLUSIONS OF LAW

1.  The Veteran's current left eye disability was aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008). 

2.  The Veteran's current right eye disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  The Veteran's eye 
disabilities, however, are not conditions subject to 
presumptive service connection.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

The Veteran's September 1954 enlistment examination reports 
uncorrected visual acuity in the bilateral eyes as 20/20.  
Defective color vision was noted.  On separation examination 
in March 1987, the Veteran's uncorrected visual acuity in the 
right eye was 20/20, and the uncorrected visual acuity in the 
left eye was 20/400.  

A June 2002 private medical record shows that the Veteran had 
presbyopia, hyperopia, and nuclear sclerosis in both eyes, 
astigmatism in the right eye, and cataract in the left eye.  

In an April 2007 letter, the Veteran's private physician 
stated that he had treated the Veteran for the previous three 
years and that the Veteran's current vision was 20/30 in the 
right eye and 20/200 in the left eye.  The physician reported 
that the Veteran had provided a history of chemical injury to 
the left eye in 1957 during active service.  Based on the 
Veteran's visual acuity on enlistment and separation, the 
physician opined that the Veteran had a loss of vision which 
had occurred while he was on active duty.  

The Veteran testified before the Board at a travel board 
hearing in June 2007.  Testimony revealed that the Veteran's 
vision was documented as 20/20 on enlistment into service and 
that his vision was recorded as 20/400 in the left eye upon 
separation from service.  He testified that he was an airman 
apprentice in 1957 and that his job had been to spray down 
the engines with toluene mixed with hydraulic fluid in order 
to clean them.  He reported that he had not worn any safety 
goggles while performing his duties and that he had just 
washed his eye out if any chemicals entered his eye.  He 
stated that his vision continued to decline during his period 
of service.  

On VA examination in February 2008, the Veteran complained of 
decreased vision in the left eye during his period of active 
service.  He reported experiencing blurring and floaters in 
his eyes.  The Veteran's corrected visual acuity in the right 
eye was 20/25 for both far and near vision, and corrected 
visual acuity in the left eye was 20/200-1 for far vision and 
20/400 for near vision.  Findings on the fundoscopic 
examination and the slit lamp examination were abnormal.  The 
examiner reviewed the entire claims file and diagnosed the 
Veteran with amblyopia in the left eye, non-exudative macular 
degeneration of both eyes, and asteroid hyalosis of the right 
eye.  In an August 2008 addendum, the examiner explained that 
the Veteran's left eye amblyopia was not a refractive error 
of the eye but rather a developmental defect of the visual 
pathways that was present upon enlistment but was not 
worsened or exacerbated by service.  The examiner's rationale 
was due to clinical knowledge and pathophysiology of 
amblyopia as well as the presence of the impairment on the 
enlistment examination with an essentially normal-appearing 
ophthalmic examination.  Regarding the non-exudative macular 
degeneration of both eyes, the examiner stated that it was 
not a refractive error of the eye and opined that it was not 
caused by, related to, or exacerbated by service.  The 
examiner explained that it was a developmental or age-related 
process that had genetic components that predisposed to 
various expressions of the disease process.  With respect to 
the asteroid hyalosis of the right eye, the examiner found 
that it was not a refractive error and that it was not caused 
by, related to, or exacerbated by service.  The examiner 
reported that it was an idiopathic process that resulted in 
calcium oxalate crystals precipitating in the vitreous humor 
of the eye.  The examiner also noted that clinical data 
supported the notion that asteroid hyalosis did not affect 
visual acuity.       

The Board finds that service connection for refractive 
amblyopia is not warranted.  The Veteran's amblyopia is a 
developmental disorder that is not entitled to service 
connection without evidence of aggravation.  38 C.F.R. § 
3.303(c);  VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 
45711 (1990).  Here, the Veteran's medical records are 
negative for evidence of aggravation by a superimposed 
disease or injury.  The VA examiner at the Veteran's February 
2008 and August 2008 examinations opined that the Veteran's 
amblyopia was not aggravated by service due to his clinical 
knowledge of the pathophysiology of amblyopia as well as the 
presence of the impairment on the enlistment examination with 
an essentially normal-appearing ophthalmic examination.  
Therefore, service connection for the Veteran's amblyopia of 
the left eye is not warranted.  

The Veteran has also been diagnosed with non-exudative 
macular degeneration of both eyes, asteroid hyalosis of the 
right eye, cataract of the left eye, hyperopia of both eyes, 
and nuclear sclerosis of both eyes.  However, there is no 
medical evidence of record that relates any of those 
disabilities to the Veteran's service.  The February 2008 VA 
examiner opined that the non-exudative macular degeneration 
was not related to service because it was a developmental or 
age-related process that had genetic components that 
predisposed to various expressions of the disease process.  
The examiner also found that the asteroid hyalosis was not 
related to service because it was an idiopathic process that 
resulted in calcium oxalate crystals precipitating in the 
vitreous humor of the eye.  The examiner also noted that 
clinical data supported the notion that asteroid hyalosis did 
not affect visual acuity.  Regarding the Veteran's cataract, 
hyperopia, and nuclear sclerosis, no treating provider has 
related those disabilities to the Veteran's period of active 
service at any time.  

Additionally, refractive error of the eyes is not a 
disability for VA purposes.  Accordingly, a disorder which is 
not a disability for VA purposes cannot be service-connected, 
absent evidence of aggravation by superimposed disease or 
injury.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. 
App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); 
VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); 
VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); 
VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  
This includes refractive error due to such eye disorders as 
myopia, presbyopia, and astigmatism.  The Veteran's vision 
loss, astigmatism, and presbyopia in this case therefore 
cannot be service-connected absent evidence of aggravation.  
Regarding the Veteran's astigmatism and presbyopia, the 
Veteran's medical records are negative for evidence of 
aggravation by a superimposed disease or injury.  The 
Veteran's astigmatism and presbyopia accordingly may not be 
service connected in this case.  

With respect to the Veteran's left eye vision loss, a 
September 1954 enlistment examination reports uncorrected 
visual acuity in the bilateral eyes as 20/20.  On separation 
examination in March 1987, the Veteran's uncorrected visual 
acuity in the left eye was 20/400.  The evidence of record 
does not specifically show that the Veteran's left eye vision 
loss during service was due to the natural progress of the 
disease.  The evidence shows that the veteran's left eye 
vision was normal upon entrance to service and was abnormal 
upon separation from service.  Although refractive error of 
the eye is not a disability for VA purposes, aggravation of 
refractive error of the eye during service can nonetheless be 
service connected as a disability.  Resolving all doubt in 
favor of the Veteran, the Board finds that there was an 
increase in his left eye vision loss disability during 
service.  Thus, service connection is warranted for the 
Veteran's left eye vision loss because it was incurred during 
or aggravated by his period of active service.  

The Board has considered the Veteran's assertions that his 
current eye disabilities are related to his service.  
However, as a layperson, the Veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

The Board finds that the weight of the medical evidence 
indicates that the Veteran's right eye disabilities were not 
caused or aggravated by any incident of service.  As the 
preponderance of the evidence is against the claim for 
service connection for a right eye disability, the claim must 
be denied.  However, resolving all doubt in favor of the 
Veteran, the Board finds that his left eye vision loss was 
aggravated by service, and therefore, service connection must 
be granted for his left eye disability.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
       
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003; a rating 
decision in October 2004; a statement of the case in July 
2005; and a supplemental statement of the case in April 2008.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Service connection for a left eye decreased visual acuity 
during service is granted.  

Service connection for a right eye disability is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


